DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-3, 6-7, 11, 13, 15-16, and 19-29 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.

Response to Amendment
	Applicant’s amendment has obviated most, but not all, of the objections to the drawings previously given.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.
	Applicant’s amendment has also obviated the rejections under 35 USC §§ 112(b) and 103.  Therefore, those rejections are also withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 60/984,948, 61/060,226, 61/097,394, 12/262,862, 12/483,768, 12/813,738, 12/813,715, 61/233,326, 61/300,511, 61/430,318, and 61/438,684, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claimed invention described in claims 1-3, 6-8, 11, 13, 15-16, and 19-28 do not have adequate support in the disclosure of the prior-filed application. Key aspects of the claimed invention of each of the independent claims 1, 19, and 20 are not disclosed in the provisional application’s disclosure, including but not limited to the following:
Not in at least ‘948, ‘226, ‘394, ‘862, ‘768, ‘326, ‘511, ‘738, ‘715, ‘318, ‘684: “determining a plurality of interestingness aspects corresponding to the plurality of entities, each interestingness aspect being determined based on a comparison between the current context of the user and the current context of the user and the current context of a respective entity and further based on a similarity of the respective entity to the learned preferences of the user ….”
Not in at least ‘948, ‘226: “generating at least one recommendation of at least one entity of the plurality of entities for the user based on ranking the plurality of interestingness aspects ….”
As respective dependent claims further limit each of the independent claims, the dependent claims also do not have adequate support in the disclosure of the provisional applications. Accordingly, claims 1-3, 6-8, 11, 13, 15-16, and 19-28 are not entitled to the benefit of the provisional applications.
	However, the present application, filed on 08/19/2019, claims priority to U.S. Patent Application Serial No. 13/155,917 filed on June 8, 2011, which supports the instant claims; therefore, the present application meets the conditions for receiving the benefit of an earlier filing date of June 8, 2011 under 35 U.S.C. 119(e). Therefore the effective date of invention of the present application is no later than June 8, 2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2022 is largely in compliance with the provisions of 37 CFR 1.97.  Accordingly, most of the items in the information disclosure statement are being considered by the examiner.  However, the information disclosure statement fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  In particular, the Chinese office action provided contains no English translation or explanation of relevance.  Thus, the information disclosure statement has been placed in the application file, but the above-mentioned item has not been considered.

Drawings
The drawings are objected to because in Figs. 38 and 40, text is so small and blurry that it is essentially unreadable; see 37 CFR § 1.84(p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-7, 11, 13, 15-16, and 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 1
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[G]enerating training data based on [a] plurality of user inputs:  Depending on the quantity and complexity of the data involved, the generation of data could be mentally performable.
[L]earning preferences of [a] user…:  Learning a user’s preferences is mentally performable.
[D]etermining a plurality of current contexts of [a] plurality of entities:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of ascertaining the current state of a set of entities.
[D]etermining a current context of the user:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining the user context.
[D]etermining a plurality of interestingness aspects corresponding to the plurality of entities, each interestingness aspect being determined based on a comparison between the current context of the user and the current context of a respective entity, based on a ratio of a number of users rating the respective entity to a number of times the respective entity was saved by users, and further based on a similarity of the respective entity to the learned preferences of the user:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining that information may be interesting to a user because it is similar to his preferences, because there are many users saving an item relative to the number of users rating it, and because the user’s current situation may render him more open to receiving it.
[G]enerating at least one recommendation of at least one of the plurality of entities for the user based on ranking the plurality of interestingness aspects:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of recommending an item to a user based on a ranking of how interesting it may be relative to other choices.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The remaining limitations of the claim are as follows:
[R]eceiving a plurality of user inputs via a user interface on a display device associated with a user, the plurality of user inputs including at least one of a user response, a user rating, or a user interaction: This limitation recites the insignificant extra-solution activity of mere data gathering and output.  See MPEP § 2106.05(g).
[T]raining a machine learning system using the training data: The claim as a whole is directed to generating recommendations to a user based on multiple factors, which is a mentally performable process, and merely uses a trained machine learning model to accomplish that goal.  As such, the training of the model itself is tangentially related to the claimed solution, making it insignificant extra-solution activity.  See MPEP § 2106.05(g).
[L]earning preferences of the user by the trained machine learning system: The recitation of machine learning here is generic and amounts to an instruction to apply the underlying mental process, learning user preferences, using a generic class of computer algorithm.  See MPEP § 2106.05(f).  Alternatively, the performance of the learning using machine learning recites insignificant extra-solution activity because machine learning is tangentially related to the claimed method for providing interestingness recommendations.  See MPEP § 2106.05(g).
[C]ollecting topical information from a plurality of Internet sources, the topical information identifying a plurality of entities:  This limitation recites the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).
[D]isplaying the at least one recommendation via the display device associated with the user:  This limitation recites the insignificant extra-solution activity of data gathering and output.  See MPEP § 2106.05(g).
Furthermore, the recitation that the advice facility is “computer-based” is of no avail.  Mere instructions to apply a judicial exception on a generic computer programmed with a generic class of algorithm does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  To revisit the limitations that were deemed insignificant extra-solution activity at Step 2A Prong 2:
[R]eceiving a plurality of user inputs via a user interface on a display device associated with a user, the plurality of user inputs including at least one of a user response, a user rating, or a user interaction: Since the reception of the inputs from the user entails storage in a memory of the receiving system, this limitation recites the well-understood, routine, and conventional activity of storing and receiving information in memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Alternatively, the receipt of the inputs is the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).
[T]raining a machine learning system using the training data: The training of a machine learning system using training data is well-understood, routine, and conventional.  See Young (US 20060218107), paragraph 46 (indicating that the limitations of conventional neural network training methods can be avoided).
[L]earning preferences of the user by the trained machine learning system: The use of machine learning to learn user preferences is well-understood, routine, and conventional.  See Chickering et al. (US 20020180805), paragraph 47 (disclosing that a probabilistic model created using conventional machine learning techniques may be used to obtain a set of user preferences and make recommendations therewith).
[C]ollecting topical information from a plurality of Internet sources, the topical information identifying a plurality of entities:  This limitation recites the well-understood, routine, and conventional activity of receiving and transmitting data over a network.  See MPEP § 2106.05(d)(II), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).  Alternatively, the collection of the information is the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).
[D]isplaying the at least one recommendation via the display device associated with the user:  Since the display of the recommendation requires the transmission of the recommendation, this limitation recites the well-understood, routine, and conventional activity of receiving or transmitting data over a network.  See MPEP § 2106.05(d)(II), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).  Alternatively, the display of the recommendation is the insignificant extra-solution activity of data gathering and output.  See MPEP § 2106.05(g).
As an ordered whole, the claim is directed to a mentally performable method of making a recommendation based on an individual’s current situation.  Nothing in the claim recites significantly more than this.  As such, the claim is patent ineligible.

Claim 2
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The remaining limitation, “providing the at least one recommendation includes providing source information from the Internet source,” recites the insignificant extra-solution activity of data gathering.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The limitation of the claim recites the well-understood, routine, and conventional activity of transmitting data over a network.  See MPEP § 2106.05(d)(II), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claim 3
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that “the source information includes a visual indicator of an extent of similarity to preferences of at least one other individual.”  This limitation represents the insignificant extra-solution activity of mere data output.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim’s further limitation recites the well-understood, routine, and conventional activity of retrieving information from memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claim 6
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current context of the user includes a current location of the user.”  This limitation merely states in more detail what the context of the user is and does nothing to alter the mental nature of the underlying algorithm.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of location-based recommendation.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of location-based recommendation.  See MPEP § 2106.05(h).

Claim 7
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “each interestingness aspect is further based on determining whether topical information of the respective entity is new as determined by a date of emergence on respective Internet sources.”  This limitation could encompass the mental determination that a topic is interesting because it is new.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 11
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the plurality of entities includes at least one of location of a store, a restaurant, a point-of-interest, or a product location.”  This limitation merely details what the entities are and does not change the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of location-based recommendation.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of location-based recommendation.  See MPEP § 2106.05(h).

Claim 13
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the at least one of the user response, the user rating, and the user interaction is provided by at least one of the user or a friend of the user.”  This limitation merely specifies who provides the underlying data and does not alter the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of user input-based recommendation.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of user input-based recommendation.  See MPEP § 2106.05(h).

Claim 15
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the user interaction is online behavior, including at least one of buying behaviors, browsing behavior, social networking behavior, and location-based behaviors.”  This limitation merely specifies the dataset of user behavior and does not alter the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.  The added limitation of this claim does no more than limit the judicial exception to the general technological environment of Internet-based recommendation systems.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.  The added limitation of this claim does no more than limit the judicial exception to the general technological environment of Internet-based recommendation systems.  See MPEP § 2106.05(h).

Claim 16
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the at least one recommendation is at least one of items to buy, places to visit, places to attend, and places to eat.”  This limitation merely specifies the type of recommendation and does not alter the mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of location-based recommendation.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of location-based recommendation.  See MPEP § 2106.05(h).

Claim 19
Step 1:  The claim recites a non-transitory machine-readable storage medium; therefore, it falls into the statutory category of articles of manufacture.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The analysis here mirrors that of claim 1, with one exception: the claim recites a “non-transitory machine-readable storage medium” and “one or more processors”.  However, as noted above, recitation that the judicial exception is to be performed on generic computer equipment amounts to a mere instruction to apply the exception and cannot integrate the judicial exception into a practical application.  See MPEP S 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  With the exceptions noted in connection with Step 2A Prong 2 above, the analysis mirrors that of claim 1.

Claim 20
Step 1:  The claim recites a system comprising a computer-based advice facility comprising one or more processors; therefore, it falls into the statutory category of machines.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The analysis here mirrors that of claim 1, with one exception: the claim recites a “computer-based advice facility, comprising one or more processors”.  However, as noted above, recitation that the judicial exception is to be performed on generic computer equipment amounts to a mere instruction to apply the exception and cannot integrate the judicial exception into a practical application.  See MPEP S 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  With the exceptions noted in connection with Step 2A Prong 2 above, the analysis mirrors that of claim 1.

Claim 21
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current context of the respective entity includes a current availability of the respective entity.”  This limitation merely further delineates further what the context is and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of time-based recommendation.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of time-based recommendation.  See MPEP § 2106.05(h).

Claim 22
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current availability of the respective entity indicates whether the respective entity is open.”  This limitation merely indicates what data are involved in the current availability and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of time-based recommendation.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of time-based recommendation.  See MPEP § 2106.05(h).

Claim 23
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current availability of the respective entity indicates whether the respective entity is sold out.”  This limitation merely indicates what data are involved in the current availability and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of availability-based recommendation.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of availability-based recommendation.  See MPEP § 2106.05(h).

Claim 24
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “each interestingness aspect is determined further based on whether the respective entity will be available in an estimated time to reach the respective entity.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining whether an entity is interesting to a user based on the availability of the entity.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 25
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current context of the respective entity includes a current location of the respective entity.”  This limitation merely further delineates further what the context is and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of location-based recommendation.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of location-based recommendation.  See MPEP § 2106.05(h).

Claim 26
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the current context of the respective entity includes weather at the current location of the respective entity.”  This limitation merely further delineates further what the context is and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of location-based recommendation.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of location-based recommendation.  See MPEP § 2106.05(h).

Claim 27
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “learning the preferences of the user includes learning under what contexts the user initiates a search for a type of entity.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining what a user’s preferences are by determining when and in what situations he performs certain searches.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Claim 28
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the learned preferences of the user indicate preferences based on the time of day.”  This limitation merely delineates further what the preferences of the user are and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of time-based recommendation.  See MPEP § 2106.05(h).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.  The added limitation of this claim does no more than limit the judicial exception to the general field of use of time-based recommendation.  See MPEP § 2106.05(h).

Claim 29
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites that “collecting the topical information from the plurality of Internet sources comprises performing aliasing of collected information.”  Paragraph 213 of the specification suggests that “aliasing” involves correlating one datum to another.  As such, under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining what data points represent the same or similar data as other data points.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not meaningfully integrate the judicial exception into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere instructions to apply the exception using a generic computer running a generic class of computer algorithm do not amount to significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed May 11, 2022 (“Remarks”) have been fully considered but they are, to the extent not rendered moot by the withdrawal of the relevant rejection, not persuasive.
Applicant’s sole argument that requires a response is in connection with the claim rejections under 35 USC § 101.  Specifically, Applicant argues that the independent claims as amended are not directed to a mental process because the limitations of “training a machine learning system using the training data” and “learning preferences of the user by the trained machine learning system” cannot be practically performed in the human mind due to the large amount of training data that would be involved in training conventional machine learning models.  Remarks at 10-12.  However, the amount of training data used to train the model is not specified by the claim, so the generation of the data, given a sufficiently simple model, could be practically performed in the mind.  
Nonetheless, Examiner agrees with Applicant that the following two limitations cited do not comprise part of the judicial exception.  Applicant errs, however, in assuming that merely because additional elements to the claims exist, the claim as a whole cannot be directed to a mental process.  The relevant question is not whether those additional elements form part of the judicial exception, but rather whether they are sufficient to integrate the judicial exception into a practical application and/or amount to significantly more than the judicial exception.  In that regard, note that claim limitations that recite insignificant extra-solution activity are not considered to integrate the judicial exception into a practical application, nor are well-understood, routine, and conventional claim elements considered to amount to significantly more than the exception.  See MPEP §§ 2106.05(d), (g).  Here, the two disputed claim elements are both insignificant extra-solution activity and well-understood, routine, and conventional.  In particular, the training and learning limitations are performed with the intention of “learning preferences of the user” which are later used to generate a recommendation.  The process of generating the recommendation based on these preferences is mentally performable, and training a model to generate the preferences is at best tangential to the claimed recommendation generation method, not least because the learning of the user preferences, but for the recitation of the use of machine learning to accomplish this end, could itself be performed in the mind.  Furthermore, as demonstrated above, training a machine learning model to generate user preferences was well-known before the effective filing date of the claimed invention, as noted above.  Moreover, merely stating that the learning of the preferences is to be performed by a trained machine learning model is little more than an instruction to apply an otherwise mentally performable process using a generic class of computer algorithms running on a generic computing device.  See MPEP § 2106.05(f).  As such, even assuming arguendo that the training and learning limitations are not mentally performable, they are still insufficient to render the claim eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN C VAUGHN/Examiner, Art Unit 2125